In an action to recover damages for personal injuries, etc., defendant appeals from an order of the Supreme Court, Nassau County, entered June 27, 1972, which denied its motion for a protective order pursuant to CPLR 3103 vacating plaintiffs’ notice for discovery and inspection of documents relating to a separate lawsuit. Order reversed, with $10 costs and disbursements, and motion granted. Plaintiffs, who claim negligence and breach of warranty in the sale of a 1965 motor vehicle, are not entitled to discovery and inspection of all documents in the control of defendant relating to an entirely different lawsuit in a Federal court in Pennsylvania, settled in 1966, and which involved a 1961 vehicle of a similar type that allegedly showed the same propensities as the vehicle which caused plaintiffs’ injuries. Plaintiffs’ notice for discovery and inspection is much too broad and envisions as well material prepared for an unrelated litigation. No foundation has been laid to establish any relevancy of the earlier litigation involving the 1961 vehicle, and particularly its heater installation, to the litigation in the case at bar (Columbia Gas of N. Y. v. New York State Elec. & Gas Corp., 35 A D 2d 620). All information relating to the engineering involved in the construction of the 1965 vehicle is available to plaintiffs. Under these circumstances, the protective order should have been granted. Hopkins, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.